PER CURIAM.
R.A., the father, appeals the denial of his petition seeking termination of the parental rights of P.A., the mother. The trial court determined that the mother’s conduct was not egregious and that clear and convincing evidence did not establish that therapy for the mother would be futile. “An appellate court may reverse the trial court’s order denying a petition to terminate parental rights when the denial is not supported by competent substantial evidence and is not in the best interests of the children.” Dep’t of Children & Families v. K.F., 916 So.2d 948, 950 (Fla. 4th DCA 2005). Competent substantial evidence supports the trial court’s conclusions in this case. We therefore affirm the order on review.
STEVENSON, C.J., STONE and POLEN, JJ., concur.